                     Case 18-12635-LSS        Doc 50    Filed 11/19/18    Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                   DISTRICT OF DELAWARE

IN THE MATTER OF:                                                                 CASE NO. 18-12635

DAVID'S BRIDAL, INC

    DEBTOR                                                                        CHAPTER 11

                                 NOTICE OF APPEARANCE
                                          AND
                  REQUEST FOR SERVICE OF NOTICES AND OTHER DOCUMENTS


     Notice is hereby given that Tara LeDay, of McCreary, Veselka, Bragg & Allen, P.C., P. O. Box 1269,
Round Rock, Texas 78680, will appear as counsel for The County of Brazos, Texas, City of Waco and/or Waco
Independent School District and Central Appraisal District of Taylor County, in the above-entitled case, and
requests that service of notices and other documents be made upon this attorney of record.

Dated: November 19, 2018

                                                        Respectfully submitted,

                                                        MCCREARY, VESELKA, BRAGG & ALLEN, P.C.
                                                        Attorneys for Claimants, The County of Brazos,
                                                        Texas, City of Waco and/or Waco Independent
                                                        School District and Central Appraisal District of
                                                        Taylor County

                                                        /s/Tara LeDay
                                                        Tara LeDay
                                                        State Bar Number 24106701
                                                        P.O. Box 1269
                                                        Round Rock, Texas 78680
                                                        Telephone: (512) 323-3200
                                                        Fax: (512) 323-3205
                                                        Email: tleday@mvbalaw.com


                                       CERTIFICATE OF SERVICE

    I hereby certify that I have placed a copy of the above Notice of Appearance And Request For Service Of
Notices And Other Documents to Leslie C. Heilman, Ballard Spahr LLP, 919 N. Market Street 11th Floor,
Wilmington, Delaware 19801; Jaime Luton Chapman, Young Conaway Stargatt & Taylor, LLP, 1000 West
Street, 17th Fl. P.O. Box 391, Wilmington, Delaware 19899-0951; Chantelle D'nae McClamb, Ballard Spahr
LLP, 919 North Market Street 11th Floor, Wilmington, Delaware 19801-3034; Edmon L. Morton, Young
Conaway Stargatt & Taylor, LLP, Rodney Square 1000 North King Street, Wilmington, Delaware 19801;
David L. Pollack, Ballard Spahr LLP, 51st Fl.-Mellon Bank Ctr. 1735 Market St., Philadelphia, Pennsylvania
19103; Laurel D. Roglen, Ballard Spahr LLP, 919 N. Market Street 11th Floor, Wilmington, Delaware 19801;
Timothy Jay Fox, Jr., Office of the United States Trustee, U. S. Department of Justice 844 King Street, Suite
                     Case 18-12635-LSS        Doc 50    Filed 11/19/18    Page 2 of 2

2207 Lockbox #35, Wilmington, Delaware 19801, and to those parties listed on the Court’s Notice of Electronic
Filing on November 19, 2018, by Electronic Notification.

                                                    /s/Tara LeDay
                                                    Tara LeDay
